Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-17, 20, 24, 30-33, 35, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Intel (R1-1808675) in view of Wang et al. (Pub. No. 20190141767).
- With respect to claims 16, 20, 24, 30-32, 35, 39, Intel discloses method for wireless communications by a user equipment (UE), comprising: determining the UE is sharing a same power amplifier to support at least first and second radio access technologies (RATs) (section 2.1.1, NR supports different types of EN-DC operations, including intra-band contiguous EN-DC, intra-band non-contiguous EN-DC and inter-band EN-DC. More specifically for intra-band 
detecting misalignment of the uplink transmissions in the first and second RATs, wherein detecting the misalignment comprises at least one of: detecting different starting/ending symbols; detecting different frequency hopping position within each uplink transmission, or detecting uplink timing misalignment (section 2.1.1 “one  issue for the common power amplifier (PA) structure is the potential phase discontinuity. When the PA is shared, transmission power change of one CC may lead to the analog gain change of the shared PA and results in the phase discontinurity of the transmistted signal. Such phase discontinurity introduced in the middle of the transmission may distort the channel estimation and significantly degrades the uplink performance”), wherein detecting the misalignment comprises at least one of: detecting different starting/ending symbols; detecting different frequency hopping position within each uplink transmission, or detecting uplink timing misalignment (e.g. proposal 1 in section 2.1.1 discloses the starting and end times are not aligned);
determining that a portion of the uplink transmission period in the first RAT overlaps with the uplink transmission period in the second RAT (e.g. Fig. 1 shows the overlap between LTE and NR); and treating, as an error case, the detected misalignment of the uplink transmissions in the first and second RATs (consider as section 2.1.2, “One potential issue caused by equal A-MPR is phase discontinuity for LTE transmissions. It may happen when NR starts transmission in the later portion of parallel LTE transmission(s). To solve this power variance problem for a single LTE transmission, one simple way is to allow UE reducing or even dropping the NR transmission(s) when LTE transmission power is impacted by the overlapped NR transmissions.” As error case to take action of transmission power).
Intel fails to disclose receiving scheduling of an uplink transmission in the first RAT and receiving scheduling of an uplink transmission in the second RAT; Wang teaches receiving scheduling of the uplink transmission in the first RAT and the second RAT (see par. 004 “The 
- With respect to claims 17, 33, Intel discloses first RAT comprises LTE and second RAT comprises NR (see Fig. 1).


Allowable Subject Matter
Claims 19, 21-23, 26-27, 34, 36-38, 41-42  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25, 28, 40, 43 are allowed.

Conclusion
	. Examiner's Note
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471